DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 objected to because of the following informalities:  each of the claims state “including electromagnets” which is verbiage to a method step.  The Examiner suggests removing the phrase “including”.  Appropriate correction is required.

Claims 1 and 7 objected to because of the following informalities:  “a spacecraft” is in line 2 of each claim, it should be amended to --the spacecraft--.  Appropriate correction is required.

Claim 2 objected to because of the following informalities:  Claim 2 is dependent on Claim 16, the Examiner is treating it to depend on Claim 1.  Appropriate correction is required.

Claim 13 objected to because of the following informalities:  the beginning of the claim is not proper.  The Examiner suggests deleting “Another aspect of the present disclosure is directed to a”.  Appropriate correction is required.

Claims 11 and 17 are objected to because of the following informalities:  “right angled magnets” should be amended to --right angled electromagnets--.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the side electromagnets being projected out from or retracted into the body of the spacecraft of claims 2, 8, and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the front and rear" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the side of the spacecraft" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5, 7, 8, 11, 13, 14, and 17 use the phrase “can be” which is indefinite as it is not clear if the functional language after it is positively recited or required.  Claims 3-4, 6, 9-10, 12, and 15-16 are also indefinite as depending on claims 1, 2, 5, 7, 8, 11, 13, 14, and 17.  The Examiner suggest using configured to language or something similar.

Regarding claims 4, 10, and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 6 and 12 recites the limitation "the living quarters/compartments" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the front and rear of the spacecraft" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the front of the spacecraft" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trainor (US PgPub #2018/0370660) in view of Jawad (US PgPub #2022/0204189).
For Claim 1, figure 2 of Trainor ‘660 discloses a system for creating a magnetic field around a spacecraft (11), comprising: including  electromagnets (13) positioned n an outer surface of the spacecraft, wherein the electromagnets are powered by and can be switched on or off through a power electricity supply connected to the electromagnets; wherein the electromagnets are positioned at equidistant positions on the outer surface of the spacecraft. While Trainor ‘660 discloses electromagnets (14) positioned at the center of the front and rear of the spacecraft and they are separated by a physical gap from the electromagnets on a side of the spacecraft, it is silent about them being quadrupole electromagnets.  However, figures 2-4 of Jawad ‘189 teach various embodiments of electromagnets to create a magnetic field including quadrupole electromagnets (50 and 70).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Trainor ‘660 with the well known electromagnetic configurations as taught by Jawad ‘189.  The motivation to do so would be to provide a desired, known electromagnetic configuration to achieve a desired, well known magnetic field.
For Claim 2, figure 2 of Trainor ‘660 discloses that the electromagnets (13) can project out from or retracted into the body by the retractable arms (12).
For Claim 3, while Trainor ‘660 is silent about a gradual controller, figure 1 of Jawad ‘189 teaches a controller (12) that can gradually control the power sent to the electromagnets.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Trainor ‘660 with the controller of Jawad ‘189.  The motivation to do so would have been to control the size of the magnetic protection field as desired. 
For Claim 4, paragraph [0044] of Trainor ‘660 teaches that the outer surface of the spacecraft is made of materials that will channel magnetic field lines. 
For Claim 6, figure 2 of Trainor ‘660 discloses that the electromagnets run along the length of the living compartments.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/3/2022